DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/22 has been entered.   
Claims 1-20 have been canceled and claims 21-40 are present for examination.  The Information Disclosure Statement has been considered on the merits.
Specification
The disclosure is objected to because of the following informalities:  
At paragraph 78, line 1, the numeral “900” should be –1000—to match with fig. 10.  
At paragraph 79, line 1, the numeral “905” should be –1005—to match with fig. 10.
At paragraph 79, line 3, the numeral “910” should be –1010—to match with fig. 10.
At paragraph 81, line 1, the numeral “910” should be –1010—to match with fig. 10.
At paragraph 82, line 1, the numeral “915” should be –1015—to match with fig. 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,431,269 to Kumar et al., hereinafter referred to as “Kumar”.
Regarding claim 21, Kumar teaches an integrated circuit (300 in fig. 3) comprising: a first memory circuit (array 302) comprising first memory cells (cells 200) that are accessible through a first read bit line (RBL); and a first control circuit (12 in fig. 1) that precharges the first read bit line in a low-power mode of operation (col. 7, lines 56-64)  in response to receiving a first address for at least one of the first memory cells, wherein the first control circuit causes the first read bit line to float in the low-power mode of operation while the at least one of the first memory cells is evaluated using the first read bit line (after the period t3 in fig. 6, the read bit line RBL is not precharged or floating).  
Regarding claim 22, Kumar teaches the integrated circuit of claim 21, wherein the first control circuit causes the first read bit line to float continuously in the low-power mode of operation based on none of the first memory cells having a second address received at the first control circuit (See col. 6, lines 8-38).  
Regarding claim 23, Kumar teaches the integrated circuit of claim 21, wherein the first control circuit causes the first read bit line to remain floating after the at least one of the first memory cells has been evaluated (The read bit line RBL remain floating after time 5 in fig. 6).
Regarding claim 24, Kumar teaches the integrated circuit of claim 21, wherein the first control circuit causes the first read bit line to float prior to precharging the first read bit line (the read bit line RBL is floating prior to time t2 in fig. 6).  
Regarding claim 25, Kumar teaches the integrated circuit of claim 21, wherein the first control circuit precharges the first read bit line in a high-power mode of operation when the first memory cells do not have a second address received at the first control circuit (fig. 7 shows read bit line RBL is precharged in high-power mode).  
Regarding claim 26, Kumar teaches the integrated circuit of claim 25, wherein the first control circuit precharges the first read bit line for a longer period of time in the high-power mode of operation than in the low-power mode of operation (See fig. 4 and col. 8, lines 3-19). 
Regarding claim 27, Kumar teaches the integrated circuit of claim 25, wherein the first control circuit causes the first read bit line to float for a longer period of time in the low-power mode of operation than in the high-power mode of operation (See fig. 4 and col. 8, lines 3-19).    
Regarding claim 28, Kumar teaches the integrated circuit of claim 21 further comprising: a second memory circuit (a second array 302-2 in fig. 3) comprising read-access circuits (ROW DECODER 320) for second memory cells, wherein the read-access circuits are coupled to a second read bit line (RBL1 in array 302-2); and a second control circuit (gate 310 and En2 signal generator) that causes the second read bit line to float continuously in the low-power mode of operation based on none of the second memory cells having a second address received at the second control circuit (See col. 6, lines 8-38).    
Regarding claim 29, Kumar teaches the integrated circuit of claim 28, wherein the second control circuit precharges the second read bit line in the low-power mode of operation in response to receiving a third address for at least one of the second memory cells, and wherein the second control circuit causes the second read bit line to float in the low-power mode of operation while the at least one of the second memory cells is evaluated (See col. 6, lines 8-38 and fig.6).  
Regarding claims 30-40, since the claims recite similar limitations as in claims 21-29, they are rejected on the same ground.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/26/22

/SON L MAI/Primary Examiner, Art Unit 2827